 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    ELIZABETH K. CARLEY, a.k.a.                      Case No. 2:14-cv-02097-JCM-BNW
      MELISSA ARIAS,
12                                                     ORDER
                         Petitioner,
13
             v.
14
      JO GENTRY, et al.,
15
                         Respondents.
16

17

18          Respondents having filed a motion for extension of time (third request) (ECF No. 61), and

19   good cause appearing;

20          IT THEREFORE IS ORDERED that respondents' motion for extension of time (third

21   request) (ECF No. 61) is GRANTED. Respondents will have up to and including February 19,

22   2020, to file a response to the first amended petition (ECF No. 13).

23          DATED: January 7, 2020.
24                                                               ______________________________
                                                                 JAMES C. MAHAN
25                                                               United States District Judge
26
27

28
                                                       1
